Citation Nr: 0948217	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  06-13 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The Board remanded the issue of service connection for 
hypertension in April 2009.  A temporary file has since been 
created and associated with the claims file.  The case now 
returns for appellate consideration.

As noted in the prior remand, the Veteran representative 
submitted an April 2009 asserted that service connection for 
hypertension on a direct basis and as secondary to service-
connected disabilities.  While the prior referred the case 
back to the RO for consideration of the claim on a direct 
basis and as secondary to service connected disabilities 
other than diabetes mellitus, the Board observes that such 
referral was unnecessary.  In this regard, in Schroeder v. 
West, the Federal Circuit concluded that a "claim" should be 
defined broadly as an application for benefits for a current 
disability. 212 F.3d 1265, 1269 (Fed. Cir. 2000); see also 
Rodriquez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999).  The 
Court applied this definition of a "claim" in Bingham v. 
Principi, 18 Vet. App. 470, 474 (2004), holding that "direct 
and presumptive service connection are, by definition, two 
means (i.e. two theories) by which to reach the same end, 
namely service connection," and that it therefore "follows 
logically that the appellant, in seeking service connection 
... did not file two separate claims" but rather one claim.  
Id.  In Roebuck v. Nicholson, 20 Vet. App. 307 (2006), the 
Court held that although there may be multiple theories or 
means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit 
for the same disability, they constitute the same claim. 
Consequently, notwithstanding the multiple theories of 
entitlement raised, the Veteran's appeal involves a single 
claim, entitlement to service connection for hypertension.  




FINDING OF FACT

Hypertension was not present within one year of the Veteran's 
discharge from service and is not etiologically related to 
service, service-connected diabetes mellitus, or any other 
service-connected disability.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, is not proximately due to or the result of service-
connected disability, and the in-service incurrence or 
aggravation of hypertension may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions as they pertain to his claim 
for service connection for hypertension.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A letter 
dated in June 2009 informed the Veteran of the information 
necessary to substantiate his claim, including the evidence 
required for direct and secondary service connection.  He was 
also informed of the evidence VA would seek on his behalf and 
the evidence he was expected to provide.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, 16 Vet. App. at 187.  

During the pendency of the appeal, the VCAA notice 
requirements were interpreted to apply to all aspects of 
claims, to include the assignment of disability rating and 
effective date elements.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  However, since the Board has concluded that 
the preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  In any 
event, it is noted that the Veteran was given proper notice 
in accordance with Dingess in March 2006 and June 2009 
letters.

Subsequent to the issuance of the March 2006 and June 2009 
letters, the Veteran's claim was readjudicated in an October 
2009 supplemental statement of the case (SSOC).  Thus, there 
was no deficiency in notice and a harmless error analysis is 
not necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a VA examination in June 2004 to 
obtain an opinion as to whether his hypertension can be 
directly attributed to his service-connected diabetes 
mellitus.  The Board finds this examination report to be 
comprehensive and sufficient in addressing the matter of 
nexus.  In this regard, it is noted that the examiner 
reviewed the Veteran's claims file prior to the examination 
and rendered an opinion that is supported by objective 
findings.  The Board, therefore, concludes that the 2004 
examination report is adequate upon which to base a decision 
in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).  

In reaching this conclusion, the Board observes that the VA 
examination does not address whether the Veteran's 
hypertension is etiologically related to any service 
connected disability, other than diabetes mellitus.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service.  The types 
of evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the Veteran's military service or any service 
connected disability.  This is discussed in more detail 
below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran is service-connected for diabetes mellitus type 
2, and he contends that he developed hypertension as a result 
of that disease.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Combat veterans are afforded special consideration and are 
given the benefit of the doubt in disability cases, i.e., in 
the case of any veteran who engaged in combat with the enemy 
in active service, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service incurrence if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.304(d) (2007); see also Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Where a Veteran served for at least 90 days during a period 
of war and manifests diabetes mellitus or hypertension to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

As an initial matter, the Board notes that there is medical 
evidence of a current disability.  The Veteran's VA treatment 
records reflect that he is being followed for hypertension, 
which is controlled with medication.  The Veteran was 
afforded a VA examination in June 2004 to assess the current 
nature and etiology of his diabetes and hypertension.  It was 
noted at the examination that hypertension had been diagnosed 
two years ago.  

The evidence does not show that the Veteran's hypertension 
was initially manifested during service.  On the contrary, 
the Veteran's service medical records are silent for any 
treatment, diagnosis, or complaints of hypertension.  
Furthermore, the report of the June 2004 VA examination 
report places the initial diagnosis of this disability in 
approximately 2002, more than 3 decades after his separation 
from active duty.  Such a long interval of time between 
service separation and the earliest documentation of the 
disease is, of itself, a factor weighing against a finding of 
service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  The Board notes that no health care provider has 
offered an opinion that the Veteran's diabetes is related to 
service.  To the extent that the Veteran may believe that his 
hypertension originated during service, including combat, he 
is not competent to provide medical opinions regarding 
causation.  While entirely competent to report his symptoms 
both current and past, the Veteran has presented no clinical 
evidence or medical opinion that would establish a link 
between hypertension and service.  In the absence of evidence 
indicating that the veteran has the medical knowledge or 
training requisite for the rendering of clinical opinions, 
the Board must find that his contentions with regard to the 
etiology of any current hypertension to be of no probative 
value.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board observes that the Veteran, as a recipient of the 
Combat Infantryman's Badge (CIB), is a combat veteran.  
However, 38 U.S.C. § 1154(b) does not negate the need for 
competent evidence of a nexus between a current disability 
and service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); Caluza v. Brown, 7 Vet. App. 498, 507 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed.Cir. 1996).  As there is no 
competent evidence linking hypertension to service including 
combat in the Republic of Vietnam, service connection on a 
direct basis must be denied.

Furthermore, as the evidence does not show a diagnosis of 
hypertension within one year after separation from active 
duty, service connection on a presumptive basis is not 
warranted.  

Turning to whether the Veteran's hypertension is secondary to 
a service-connected disability, the Board notes that the 
Veteran has contended throughout his appeal that his 
currently diagnosed hypertension was caused by his service-
connected diabetes mellitus type 2.  Taking into account all 
of the relevant evidence of record, the Board finds that the 
Veteran has failed to submit any competent evidence showing 
that his hypertension is proximately due to or the result of 
a service-connected disability to include diabetes mellitus.  
On the contrary, at the June 2004 examination, the examiner 
gave the opinion that the Veteran's hypertension was not due 
to his diabetes mellitus type 2.  The examiner explained that 
hypertension had been diagnosed two years ago, long before 
diabetes mellitus was diagnosed, and that the Veteran had 
normal renal function, with BUN of 12 and serum creatinine of 
0.7.  There is nothing in his VA treatment records, which 
reflect treatment and medication for hypertension, to suggest 
that hypertension was caused or aggravated by diabetes or any 
other service-connected disability to include tinnitus, 
history of perforated tympanic membrane of the left ear with 
otitis, bilateral hearing loss, and erectile dysfunction.  

Although the Veteran contends that he had elevated blood 
sugar levels that predated his hypertension, this assertion 
is not supported by his service and postservice treatment 
records.  On the contrary, the Veteran's medical records 
reveal that the earliest documented evidence of elevated 
blood sugars is from February 2004, long after his initial 
diagnosis of hypertension.  Furthermore, the sole medical 
opinion of record addressing the etiology of the Veteran's 
hypertension is the June 2004 VA examination report, which 
rules out a relationship between this condition and diabetes 
mellitus.  As the evidence of record fails to demonstrate a 
link between hypertension and diabetes or any other service 
connected disability, the Board concludes that secondary 
service connection for hypertension is not warranted.

The Board is mindful of the Veteran's statements regarding 
the etiology of his hypertension.  The Veteran can attest to 
factual matters of which he has first-hand knowledge; for 
example, he is competent to report that he experiences 
certain symptoms.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding the etiology of his disability 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  While the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 
(1994).  Therefore, he cannot provide a competent opinion 
regarding the cause of his current hypertension.

In light of the foregoing, the Board concludes that service 
connection for hypertension is not warranted.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


